Citation Nr: 0117877	
Decision Date: 07/06/01    Archive Date: 07/05/01

DOCKET NO.  96-11 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a repaired rotator cuff tear, and tears of the 
glenoid, with limitation of motion in the left shoulder, 
currently rated as 20 percent disabling, to include the issue 
of whether the reduction in the rating, from 30 percent to 20 
percent, effective on December 1, 1995, was proper.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

K. Ehrman, Counsel


INTRODUCTION

The veteran had active duty from July 1980 to December 1988.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1995 rating decision of 
the RO, which, in pertinent part, reduced the evaluation for 
the veteran's service-connected left shoulder disability, 
from 30 percent to 20 percent, effective December 1, 1995.  

In April 1999, the veteran's sworn testimony was obtained 
before the undersigned Member of the Board at the VA's 
Central Office in Washington, D.C.  

While the appeal initially included a claim of a temporary 
total 100 percent evaluation for convalescence beyond June 
30, 1993, the claim was granted at the Board in an October 
1999 decision.  At that time, the Board also Remanded the 
instant claim on appeal for requested development which was 
completed.  


REMAND 

In December 2000 and April 2001, the veteran requested 
another Board hearing, and in June 2001, he clarified that he 
wanted to be afforded a videoconference hearing before the 
undersigned member of the Board so as to present additional 
argument.  Notwithstanding that the veteran's representative, 
in a May 2001 letter, indicated that the veteran did not want 
another hearing before the Board, the veteran's June 2001 
letter clearly indicates that he wants a videoconference 
hearing before a member of the Board.  Accordingly, the 
matter is Remanded.  

The RO should schedule the veteran for a 
videoconference hearing before a member 
of the Board in Washington, D.C., with 
the veteran at the Pittsburgh, 
Pennsylvania RO.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


